Citation Nr: 0525754	
Decision Date: 09/21/05    Archive Date: 09/29/05	

DOCKET NO.  97-09 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy due to exposure to Agent Orange. 

2.  Entitlement to service connection for multiple myeloma 
due to exposure to Agent Orange. 

3.  Entitlement to service connection for porphyria cutanea 
tarda due to exposure to Agent Orange. 

4.  Entitlement to service connection for cutaneous vascular 
disorder due to exposure to Agent Orange. 

5.  Entitlement to service connection for skin cancer due to 
exposure to Agent Orange.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from June 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted in November 
2000, during the course of this appeal.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2004) (regulations 
promulgated to implement the statutory changes).  Among other 
things, the VCAA eliminated the requirement for a well-
grounded claim, enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  

With respect to notice, the VCAA provides that, upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf. Id. 

Although the RO issued a letter in May 2004 addressing the 
first three issues listed on the title page of this action, 
review of the claims folder fails to reveal any notice from 
the RO to the veteran that complies with VCAA requirements 
regarding the issues of entitlement to service connection for 
cutaneous vascular disorder and skin cancer due to exposure 
to Agent Orange.  The inclusion of the text of the regulation 
that implements the statute's notice requirements in the 
statement of the case or supplemental statement of the case 
is not sufficient to constitute the notice contemplated by 
38 U.S.C.A. § 5013(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  Therefore, a remand to the RO is required in order 
to correct this deficiency.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

Service connection will be granted if it is shown that a 
veteran had a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service. See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  To 
establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden may not be met by 
lay testimony because lay people are not competent to offer 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection. See 38 
C.F.R. § 3.303(b) (2004).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d) (2004).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities when they are manifested to 
a compensable degree within the initial post service year. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

With regard to disabilities attributed to exposure to Agent 
Orange, the law provides that for veterans who served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending May 7, 1975, service connection may be 
presumed for certain diseases enumerated by statute and 
regulations that become manifest within a particular period, 
if any such period is prescribed. The specified diseases are: 
chloracne, Hodgkin's disease, non-Hodgkin's lymphoma, 
porphyria cutanea tarda, soft tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), multiple myeloma, respiratory cancers (cancers 
of the lung, bronchus, trachea, or larynx), and diabetes 
mellitus (Type 2). See 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).

Moreover, the Secretary of VA has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for the following disorders: 
hepatobiliary cancers; nasopharyngeal cancer; bone and joint 
cancer; breast cancer; cancers of the female reproductive 
system; urinary bladder cancer; renal cancer; testicular 
cancer; leukemia (other than chronic lymphocytic leukemia); 
abnormal sperm parameters and infertility; Parkinson's 
disease and parkinsonism; amyotrophic lateral sclerosis 
(ALS); chronic persistent peripheral neuropathy; lipid and 
lipoprotein disorders; gastrointestinal and digestive disease 
including liver toxicity (other than diabetes mellitus, type 
II); immune system disorders; circulatory disorders; 
respiratory disorders (other than certain respiratory 
cancers); skin cancer; cognitive and neuropsychiatric 
effects; gastrointestinal tract tumors; brain tumors; AL 
amyloidosis (also referred to as primary amyloidosis); 
endometriosis; adverse effects on thyroid homeostasis; and, 
any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 68 Fed. Reg. 27,630-641 (2003).

Notwithstanding the foregoing discussion regarding 
presumptive service connection, which arose out of the 
Veterans Dioxin and Radiation Exposure Compensation Standards 
Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 
(1984), and the Agent Orange Act of 1991, Public Law No. 102- 
4, § 2, 105 Stat. 11 (1991), the United States Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Proof of direct 
service connection between exposure and disease entails 
showing that exposure during service actually caused the 
malady, which develops years later. Actual causation carries 
a very difficult burden of proof.  See Combee at 1042.

During the veteran's personal hearing before the undersigned, 
in August 2004, testimony was offered, at page 10, that the 
veteran began to experience the disorders for which he seeks 
service connection in the early 1970's.  He testified that he 
received treatment at South Macomb Community Hospital in the 
early 1970's.  It was indicated that there should be a record 
of this treatment.  A review of the claims file indicates 
that an attempt has not been made to obtain records from this 
facility.  

The veteran further contended that his claimed disorders were 
related to his participation in Project SHAD. Project SHAD, 
an acronym for Shipboard Hazard and Defense, was part of a 
larger effort called Project 112 which was a comprehensive 
program initiated in 1962 by the Department of Defense to 
protect and defend against potential chemical and biological 
warfare threats. Project SHAD encompassed a series of tests 
by the Department of Defense to determine the vulnerability 
of U.S. warships to attack with chemical and biological 
warfare agents and the potential risk to American forces 
posed by those agents. The veteran contends that his claimed 
disorders are a direct result of participation in that 
project.

The record reflects that the veteran did serve on active duty 
in the Republic of Vietnam from April 1968 to May 1969.  
Therefore, he is presumed to have been exposed during that 
service to an herbicide agent because there is no affirmative 
evidence to establish that he was not exposed.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2004).  

The record reflects that the veteran has been receiving 
treatment from the VA facility in Detroit, Michigan.  It 
appears that the most recent records from this facility are 
dated in January 2003.  

A medical examination should be afforded unless there is "no 
reasonable possibility," that an examination would aid in 
substantiating the veteran's claim.  See Duenas v. Principi, 
18 Vet. App. 512 (2004).  

While an April 1997 VA treatment record reflects a history of 
multiple myeloma, May 1998 private treatment records indicate 
that findings were not consistent with multiple myeloma.  The 
May 1998 private treatment records also reflect questionable 
PCT (porphyria cutanea tarda).  

A March 1992 VA treatment record reflects an impression of 
cutaneous vascular disease.  

Private treatment records dated in April, June, and August 
1994 reflect diagnoses that include "Agent Orange."  While 
December 1994 and August 1996 VA reports of electromyography 
(EMG) examination reflect no evidence of neuropathy, a 
November 1994 private treatment record reflects that the 
veteran has numbness attributable to Agent Orange syndrome.  

The Board finds that an examination of the veteran, as 
described below, is necessary to determine whether any of his 
claimed disorders were caused by exposure to herbicides 
during service either on a direct and/or presumptive basis.  
See Combee, 34 F.3d at 1043.

In light of the above, the appeal is REMANDED for the 
following:  

1.  The RO should notify the veteran and 
his representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate his claims, specifically for 
entitlement to service connection for 
cutaneous vascular disorder and skin 
cancer due to exposure to Agent Orange, 
and of what information or evidence the 
veteran should provide and what 
information or evidence VA will attempt 
to obtain on his behalf.  The notice must 
comply with 38 U.S.C.A. § 5103(a) and any 
applicable legal precedent.  The RO 
should allow the appropriate period of 
time for response.  

2.  Contact the VA Medical Center in 
Detroit and request copies of all records 
relating to treatment of the veteran from 
February 2003 to the present.

3.  Contact the veteran and request that 
he supply the full name and address of 
South Macomb Community Hospital.  After 
obtaining any necessary release obtain 
copies of all records relating to 
treatment of the veteran at this facility 
from 1970 until the present.  

4.  After receiving the above evidence, 
to the extent available, the veteran 
should be afforded a VA examination to 
determine the existence and/or etiology 
of any currently manifested peripheral 
neuropathy, multiple myeloma, porphyria 
cutanea tarda, cutaneous vascular 
disorder, and skin cancer.  All indicated 
tests and studies should be conducted and 
all findings described in detail.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such review is 
accomplished.

?	The examiner is requested to offer 
an opinion as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent), as least 
as likely as not (i.e., probability 
of 50 percent) or less likely than 
not (i.e., probability less than 
50 percent) that the veteran 
currently has peripheral neuropathy, 
multiple myeloma, porphyria cutanea 
tarda, cutaneous vascular disorder, 
or skin cancer.  

?	If it is determined that the veteran 
currently has any of these 
disabilities the examiner is 
requested to offer an opinion as to 
whether it is more likely than not 
(i.e., probability greater than 
50 percent), as least as likely as 
not (i.e., probability of 
50 percent) or less likely than not 
(i.e., probability less than 
50 percent) that the veteran has 
peripheral neuropathy, cutaneous 
vascular disorder, or skin cancer 
that is related to his exposure to 
Agent Orange during his active 
service, or that he has porphyria 
cutanea tarda that manifested itself 
within one year of May 1969, or is 
otherwise related to his exposure to 
Agent Orange during his active 
service.  

?	If it cannot be determined whether 
the veteran has any of these 
disabilities or whether they are 
related to his exposure to Agent 
Orange during his active service, on 
a medical or scientific basis and 
without invoking processes relating 
to guesses or judgment based upon 
mere conjecture, the examiner should 
clearly and specifically so specify 
in the examination report with an 
explanation as to why this is so.

5.  Thereafter, the issues on appeal 
should be readjudicated.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences for 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

